William B. Brown, J.,
concurring in the judgment. The majority opinion sustains the Court of Appeals’ ruling that the trial court erred in denying defendant’s motion for summary judgment, and in doing so, finds it unnecessary to review the Court of Appeals’ alternative ruling that the trial court erred *126in denying defendant’s motions for directed verdict. See fn. 6, supra.
If the majority opinion is correct in asserting that the same evidence on the issue of malice was before the trial court at summary judgment as was before it after trial when it denied defendant’s motions for directed verdict, see fn. 6, supra, our affirmance would be on firmer grounds if we ruled that the trial court erred in denying defendant’s motions for directed verdict, and thus found it unnecessary to review the trial court’s disposition upon motion for summary judgment.
We would be on firmer grounds because under the Civil Rules more evidence is needed to withstand a motion for directed verdict than is needed to withstand a motion for summary judgment.8 Moreover, we would not thereby render trial on the merits nugatory by disposing of this cause on the basis of a pre-trial ruling.
Thus, I concur in the judgment because the trial record indicates that a directed verdict under Civ. R. 50(A)(4) was warranted. I find no need to review whether the trial court’s denial of defendant’s motion for summary judgment was correct, or whether the same material evidence was before the trial court when it denied defendant’s motion for summary judgment as was before it after trial when it denied defendant’s motions for directed verdict.
I am not necessarily indisposed toward a liberal approach to the granting of summary judgment,9 nor am I necessarily indisposed toward the utilization of summary judgment for prophylactic purposes, especially where First Amendment rights are implicated.10 However, I simply do not think it *127necessary or prudent, especially by way of syllabus, for us to reach these larger issues here, particularly since this cause was not argued as such.11

 The same quantum of evidence can require that a motion for summary judgment be denied, under Civ. R. 56(C) because there exists “a genuine issue as to***[a] material fact,” and that a motion for directed verdict under Civ. R. 50(A)(4) be granted because “reasonable minds could come to but one conclusion upon the evidence.”


 Some judges and commentators would grant summary judgment whenever a verdict would be directed on the record the parties have actually presented; while others would deny summary judgment whenever the record presented indicates the likelihood that new or different evidence might turn up at trial. See, e.g., Arnstein v. Porter (C.A. 2, 1946), 154 F. 2d 464; Wright, Federal Courts (3 Ed.) 495-496, Section 99.


 Instead of permitting a defamation plaintiff to withstand a defendant’s motion for summary judgment if a genuine issue as to a material fact (i.emalice) exists as is *127usually the case under Civ. R. 56(C), some courts, as does the majority herein, require such a plaintiff to pass muster under a variant of the more restrictive directed verdict standard. See Civ. R. 50(A)(4), at fn. 8, supra; syllabus, supra. Apparently, courts employ these more restrictive standards to reduce the frequency with which spurious defamation actions are maintained.


 Even if the trial court did err in denying defendant’s motion for summary judgment (because plaintiffs proof at summary judgment failed), the majority should have first considered whether this error was rendered harmless by the evidence adduced at trial. There is no doubt that the trial court’s denial of defendant’s motion for summary judgment was reviewable upon defendant’s appeal from the ensuing adverse final judgment. Balson v. Dodds (1980), 62 Ohio St. 2d 287, paragraph one of the syllabus. Batson v. Dodds, however, leaves open the issue of the application of the harmless error doctrine to denials of summary judgment motions. See, generally, Civ. R. 61; 7 Moore’s Federal Practice, Chapter 61; 5A Corpus Juris Secundum 115, Appeal and Error, Section 1757.
The trial court’s denial of plaintiffs motion for summary judgment in Balson v. Dodds, supra, could not have been harmless because this denial was predicated upon a construction of Civ. R. 36 which permitted defendant to avoid the legal conclusiveness of his failure to file timely answers to plaintiff’s Requests for Admissions. Thus, the above legal conclusiveness of these Civ. R. 36 admissions (which would have obtained if summary judgment had instead been granted) would have required an appellate court to ignore the evidence adduced at trial even if this evidence totally conflicted with these Civ. R. 36 admissions.